United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1880
Issued: January 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 5, 2012 appellant, through her attorney, filed a timely appeal from a
July 26, 2012 merit decision of the Office of Workers’ Compensation Programs’ (OWCP)
hearing representative denying her occupational disease claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right shoulder
and cervical conditions were causally related to factors of her employment.
FACTUAL HISTORY
On May 17, 2011 appellant, then a 58-year-old letter carrier, filed an occupational disease
claim alleging right shoulder impingement as a result of repetitive motion of casing and carrying
1

5 U.S.C. § 8101 et seq.

mail and lifting heavy parcels, trays and tubs. She first became aware of her condition and
realized that it resulted from her employment on December 26, 2008. The employing
establishment noted that appellant was removed from employment on May 15, 2010.
On June 30, 2011 appellant submitted another occupational disease claim alleging that
she developed a cervical condition as a result of wear and tear over the years. She first became
aware of her condition and realized it resulted from her employment on May 19, 2011 when her
orthopedist informed her that her job duties were worsening her neck and shoulder conditions.
Appellant submitted a position description and a March 16, 1993 preemployment fitness-for-duty
examination form.
On May 25, 2011 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim. It requested that she submit a detailed description of the employment
activities that she believed caused her condition and respond to specific questions. OWCP also
requested that appellant submit a comprehensive medical report, including a diagnosis, results of
examinations and tests, and a physician’s opinion with medical rationale explaining the cause of
her condition.
In a June 3, 2011 statement, Travis Caples, appellant’s supervisor, explained that
appellant worked for him for several years and had filed previous claims. He stated that
appellant never mentioned having a problem completing her job requirements and did not submit
medical paperwork indicating that she could not perform her job. Mr. Caples confirmed that
appellant’s job as a rural carrier required her to case and deliver mail. Appellant worked her
route six days a week from April 2009 until her termination, but noted that there were many
weeks where she did not work six-day weeks due to taking time off or calling out unexpectedly.
Mr. Caples stated that appellant had a problem with regular attendance that was not due to a job
injury but an indifference towards postal attendance policy.
In a June 7, 2010 magnetic resonance imaging (MRI) scan examination of the cervical
spine, Dr. David Kos, a neuroradiologist, noted appellant’s complaints of neck and shoulder
pain. The examination revealed appropriate cervical lordosis and mild scoliosis but no gross
listehsis or diffuse marrow replacement or acute to subacute cervical vertebral body marrow
edema. Dr. Kos diagnosed multilevel central canal stenosis at the C3-C4 through C5-C6 levels
as a result of multilevel small but broad-based posterior disc herniation and foraminal narrowing.
In a decision dated August 1, 2011, OWCP accepted that appellant worked as a letter
carrier and was diagnosed with neck and shoulder conditions. It denied her claim finding
insufficient medical evidence to establish that her claimed conditions were causally related to her
employment duties.
On August 11, 2012 appellant’s counsel submitted a request for an oral hearing, which
was held on November 30, 2011. She stated that she did not have any preexisting conditions and
noted that when she began to work for the postal service her shoulders and cervical regions were
fine. Appellant reported that she worked for the postal service for about 20 years and that her
first duties as a clerk involved lifting trays of mail weighing 50 to 70 pounds, casing mail,
standing four to five hours a day, and carrying tubs of mail into her postal truck. She stated that
she began to have problems with her neck and shoulders in 2001 and that her last day of work

2

was May 15, 2010. Appellant reviewed the various doctors who treated her for her shoulder and
neck pain.
In an August 18, 2011 report, Dr. Stephane Lavoie, a Board-certified orthopedic surgeon,
related appellant’s employment history as a postal carrier. Beginning November 1991, she
worked as a clerk with large amounts of mail and packaging and pushed very large containers
throughout the workroom floor several times a day for five to six days a week. In 1992 appellant
worked as a city carrier. Her duties included heavy lifting, twisting and turning while delivering
mail, and repetitive motion using her arms, shoulders and neck. In 1998 appellant worked at the
employing establishment and worked there for the next 12 years. She performed heavy lifting,
repetitive motion, and twisting and turning of her upper extremities, shoulder and neck.
Appellant related that she lifted trays of mail, weighing in excess of 50 pounds, up around her
chin in order to get them into the mail truck. She averaged over six of these trays a day,
depending on the mail volume. Appellant’s last day of work was May 15, 2010.
Upon examination of appellant, Dr. Lavoie observed bilateral shoulder pain and radicular
pain in both extremities. He reviewed x-rays and MRI scan examinations and determined that
she had adhesive capsulitis in both shoulders and cervical disc disease with bilateral
radiculopathy. Dr. Lavoie also noted potential impingement in her shoulders and a history of
preexisting degenerative disc disease and cervical symptoms. He opined that the repetitive
lifting, reaching, twisting, and carrying mailbags compromised her shoulders and cervical area
and aggravated and worsened her orthopedic and neurological problems in her cervical area and
bilateral shoulder area. Dr. Lavoie reported that appellant’s injuries were consistent with her
previous degenerative condition and that the continued use of her arms over the years had
worsened these conditions and made them significantly more problematic.
By decision dated January 11, 2012, an OWCP hearing representative affirmed the
August 1, 2011 denial decision finding insufficient medical evidence to establish that her right
shoulder and neck conditions were causally related to her factors of employment.
In a letter dated March 21, 2012, appellant’s counsel submitted a request for
reconsideration. He stated that he attached a letter from Dr. Bryan L. Reuss, a Board-certified
orthopedic surgeon, who stated, within a reasonable degree of medical probability, that
appellant’s career of overhead and repetitive lifting of trays and sorting mail contributed to her
condition of bursitis. Appellant’s counsel noted that the record now contained opinions from
two doctors who felt that appellant’s job contributed to the development of her shoulder issues.
In a February 15, 2012 report, Dr. Reuss noted that he had treated appellant since
February 18, 2011 for complaints of bilateral shoulder pain and diagnosed bursitis and outlet
impingement. He noted that appellant related the development of her pain to the repetitive
nature of her job, including casing and separating mail and loading 50- to 70-pound trays of mail
numerous times a day and two minor injuries on February 5, 2005 and May 14, 2010. Dr. Reuss
opined that it was reasonable to assume that a career of overhead and repetitive lifting of heavy
trays and sorting mails could have contributed to her condition of bursitis. Despite the fact that
appellant had type II acromion, which patients with impingement often have, he felt that the
repetitive nature of her job could have contributed to her current symptoms of bursitis.

3

In a March 2, 2012 report, Dr. Reuss stated that he felt it was reasonable to assume that a
career of overhead and repetitive lifting of the trays and sorting of mail contributed to her
condition of bursitis within a reasonable degree of medical certainty.
In a decision dated July 26, 2012, OWCP denied modification of the January 11, 2012
denial decision finding insufficient medical evidence to establish that her shoulder and neck
conditions were causally related to factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative, and substantial evidence2
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.3 In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6 The mere fact that work activities may produce symptoms
revelatory of an underlying condition does not raise an inference of an employment relation.
Such a relationship must be shown by rationalized medical evidence of a causal relation based
upon a specific and accurate history of employment conditions which are alleged to have caused
or exacerbated a disabling condition.7
ANALYSIS
Appellant alleged that her right shoulder and cervical conditions resulted from her duties
as a letter carrier. OWCP accepted that her duties included repetitive use of her arms in order to
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

Patricia J. Bolleter, 40 ECAB 373 (1988).

4

case and carry mail and lift heavy parcels, trays, and tubs and that she was diagnosed with right
shoulder and neck conditions. It denied her claim finding insufficient medical evidence to
establish that her diagnosed conditions were causally related to her work duties. The Board finds
that appellant failed to provide sufficient medical evidence to establish that she developed right
shoulder and neck conditions as a result of her employment duties.
Appellant submitted an August 18, 2011 report by Dr. Lavoie, who related appellant’s
employment history as a postal carrier and noted that her duties for the employing establishment
included heavy lifting, repetitive motion, and twisting and turning of her upper extremities,
shoulder and neck. He reviewed her medical records and noted that she had preexisting
degenerative disc disease and a history of cervical symptoms. Upon examination, Dr. Lavoie
observed bilateral shoulder pain, radicular pain in both extremities and potential impingement in
her shoulders. He diagnosed adhesive capsulitis in both shoulders and cervical disc disease with
bilateral radiculopathy. Dr. Lavoie stated that appellant’s injuries were consistent with her
degenerative condition and that the continued use of her arms over the years had worsened these
conditions.
Although Dr. Lavoie provides an opinion on causal relationship, the Board finds that his
opinion is not well rationalized. He described appellant’s employment duties, but fails to
adequately explain how her right shoulder and neck conditions developed or worsened as a result
of those duties. The Board has found that medical evidence that states a conclusion but does not
offer sufficent rationalized medical explanation regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.8 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical evidence background
supported by affirmative evidence, address the specific factual and medical evidence of record,
and provide medical rationale explaining the relationship between the diagnosed condition and
the established incident or factor of employment.9 A well-rationalized medical opinion is
particularly necessary in this case because Dr. Lavoie also notes that appellant suffered from a
degenerative condition but did not sufficiently explain how appellant’s shoulder and neck
conditions were related to or worsened by her letter carrier duties. Because his report does not
meet that standard, it is insufficient to establish appellant’s claim.
Appellant also submitted reports by Dr. Reuss who related appellant’s complaints of
bilateral shoulder pain as a result of the repetitive nature of her job and two minor injuries on
February 5, 2005 and May 14, 2010. He conducted an examination and diagnosed shoulder
bursitis and outlet impingement. Dr. Reuss stated that it was “reasonable to assume that a career
of overhead and repetitive lifting of heavy trays and sorting mails could have contributed to her
condition of bursitis.” He further clarified that it was “reasonable to assume that a career of
overhead and repetitive lifting of trays contributed to her condition.” The Board finds that
Dr. Reuss’ opinion that “it was reasonable to assume” that appellant’s employment duties “could
have contributed” to her right shoulder condition is speculative in nature. The Board has held
that medical opinions that are speculative or equivocal in character are of diminished probative

8

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

9

See Lee R. Haywood, 48 ECAB 145 (1996).

5

value.10 The Board notes that Dr. Reuss also attributed appellant’s conditions to two minor
injuries on February 5, 2005 and May 14, 2010, which are not otherwise mentioned in the record.
Thus, his opinion is not based on an accurate factual background and fails to clearly establish
that appellant’s conditions resulted from her employment duties and not separate incidents. An
award of compensation may not be based on surmise, conjecture, speculation or upon appellant’s
own belief that there is causal relationship between his claimed condition and his employment.11
Without a reasoned, medical opinion demonstrating that appellant sustained shoulder and neck
conditions as a result of her letter carrier duties, the Board finds that OWCP properly denied her
claim.
The remaining medical evidence is also insufficient to establish causal relationship.
Dr. Kos’s June 7, 2010 diagnostic report provides a diagnosis of central canal stenosis but does
not provide any opinion on causal relationship. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.12
On appeal, appellant’s counsel alleges that the reports of Dr. Lavoie and Dr. Reuss, taken
together, clearly described appellant’s job factors and showed her those job factors have caused
or aggravated an underlying condition. As explained above, however, these reports lack
probative value and fail to establish a causal relationship between appellant’s employment duties
and her medical conditions. Causal relationship is a medical question that must be established by
reasoned medical opinion evidence.13 Because appellant has not provided such medical opinion
in this case, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder and cervical conditions were causally related to factors of her employment.

10

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

11

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

12

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
13

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

